Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The preliminary amendment filed 7/20/21 has been entered.  Claims 1, 3-5 and 7-19 are pending.
2.	The IDS filed 1/24/20, 1/5/21 and 7/13/22 have been considered.  Note Grober 
(US 7,490,572) has been cited twice.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Christopher Francis (Reg#59511) on July 13, 2022.
The application has been amended as follows:
CLAIM 9, LINE 3: after “actuate” deleted “to”; 
CLAIM 10, LINE 3: after “actuate” deleted “to”;
LINE 4: after “indicative” inserted --of--; 
CLAIM 11, LINE 3: after “actuate” deleted “to”;
CLAIM 12, LINE 3: after “actuate” deleted “to”.

	The above changes correct obvious grammatical errors and improve the clarity of the claims.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-5 and 7-19, as set forth in the preliminary amendment filed 7/20/21, are distinguishable over the prior art.  As per claim 1, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, a motion sickness control system which includes a vibrator supported by a seat whereby a computer executes instructions to actuate the vibrator at a target frequency upon determining that the amplitude of a measured vibration of a vehicle is greater than a predetermined amplitude.  Dependent claims 3-5 and 7-19 are distinguishable for at least the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	The closest prior art appears to be JP 2782937 B2 which discloses a system to mitigate motion sickness in a vehicle which includes a detection means for measuring a vibration signal and analyzes it to determine whether it falls into a frequency range which causes motion sickness and generates an equivalent, out of phase signal to be applied to a vibrator attached to an occupant’s seat, thus cancelling the vibration signal and improving ride comfort (see translation of the JP document provided).  The document appears to be only concerned with whether the frequency of the vibration signal falls within a range of frequencies attributed to motion sickness.  The document does not disclose or reasonably suggest determining whether the measured vibration signal is greater than a predetermined amplitude in deciding whether to actuate the vibrator as claimed.  None of the documents discussed below disclose or reasonably suggest this feature.  Further, with regards to D1 (Anderson et al.: US 2017/0136842) cited in the PCT report filed with the IDS of 1/5/21, claim 1 as amended is not disclosed or reasonably suggested insofar as it appears the report equates the vibrator with the actuator of claim 2 of the reference as well as an active suspension system as set forth in claim 3 of the reference.  It is clear from a review of the document that a damper(s) may be associated with the vehicle suspension system and/or a damper attached to a seat whereby vertical motion may be imparted by the dampers to counteract vertical motion of the vehicle as it travels.  The only reference to a vibrator per se in D1 appears to be for haptic cues to impart information to the vehicle occupant (see paragraph [0195]).   It is further noted that claims 1 and 16 of the instant application, and in view of the specification, that the claimed vibrator and the damper are two separate elements of the motion sickness control system and have different construction (see spec. [0038-0041]).
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
● Marzorati et al. (US 2020/0062240)- uses camera to detect passenger discomfort and provides “negator” associated with seat to counter movements related to motion sickness; uses navigation system to determine upcoming motions on route.
● Hardee et al. (US 2018/0015842)- discloses motion sickness relief; uses biometric sensors and seat actuator to control movement of seat; determines future motion of the vehicle to counteract/dampen movements which may lead to motion sickness.
● Wan et al. (US 2019/0022347)- predicts where on route motion sickness likely; uses vehicle performance and suspension control to mitigate; haptics are used for the purpose of alerting occupant of upcoming maneuvers [0064] and not for inducing vibrations into the seat to counteract vibrations related to motion sickness.
● Fujita et al. (US 6,419,647)- teaches system for testing individuals to obtain vibration signal information which leads to motion sickness and the results of the testing provide a frequency range that can be used in motion sickness mitigation systems such as disclosed in JP 2782937 B2 (supra).
● Duan et al. (US 11,305,675)- induces cancellation acceleration to seat which is equal but out of phase with a measured vehicle acceleration.
● JP 2006027347 A- motion sickness prevention which includes detection of acceleration and a vibrator installed in seat to notify driver of driving behavior relative to driving comfort (i.e., haptic cues).
● KR 20000009710 A- seat vibrator to reduce motion sickness; senses vibration and creates out of phase vibration signal to cancel vehicle vibration; does not determine whether amplitude of sensed vibration is greater than a predetermined amplitude in determining whether to actuate the seat vibrator at the target frequency.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661